COOK, Judge
(concurring in part and dissenting in part):
A proceeding for a certificate of innocence is civil in nature. United States v. Brunner, 200 F.2d 276 (6th Cir. 1952). Its purpose is to establish, not just that the accused was acquitted of a criminal charge because there was reasonable doubt of his guilt, but that, in fact, he did not “commit any of the acts charged,” or his acts “constituted no offense.” 28 U.S.C. § 2513(a)(2). The statute creating the proceeding may, indeed, apply to a Court of Military Review as the Army court held, but it does not follow that an appeal from a determination of that court lies to this Court.
The Court of Appeals for the District of Columbia Circuit had observed, in Rigsbee v. United States, 92 U.S.App.D.C. 244, 204 F.2d 70, 73 n. 3 (1953), that the statute “does not in terms afford appellate review.” Appellate civilian courts have reviewed trial decisions under the statute, but that authority has been exercised on the basis of its regular jurisdiction to review decisions of the trial courts. United States v. Brunner, supra; Osborn v. United States, 322 F.2d 835 (5th Cir. 1963). Recently, in McPhail v. United States, 1 M.J. 457 (1976), we reviewed the appellate and implicit supervisory jurisdiction of this Court. We concluded the Court could review actions that were taken “under the Uniform Code of Military Justice” which were “reasonably comprehended” within the provisions of the Uniform Code. As the proceeding which the Court is now asked to review is not, in my opinion, “reasonably comprehended” within the provisions of the Code, I believe we cannot review the correctness of the decision of the Court of Military Review.
Since the majority conclude that the Court has jurisdiction, I am constrained to examine the merits. It has been held in the civilian courts that an accused is not convicted within the meaning of section 2513 if the findings of guilty of the court-martial and sentence cannot be effectuated until completion of prescribed appellate review; consequently, if the charge against the ac*176cused is dismissed on review, he has not been convicted for the purpose of section 2513. Cox v. United States, 112 F.Supp. 494 (N.D.Cal.1953); cf. McLean v. United States, 73 F.Supp. 775 (W.D.S.C.1947), which dealt with a court-martial conviction ordered into execution by the convening authority as then allowed by Navy law. Article 53, Articles for the Government of the Navy; Naval Courts and Boards, 1937, § 469. I agree with this construction of the statute. Currently, Article 44, Uniform Code of Military Justice, 10 U.S.C. § 844, expressly provides that a finding of guilty is not final until after prescribed review of the case “has been fully completed,” and Article 71 prohibits ordering into execution a sentence of the kind adjudged against the petitioner in this case before review is completed. Consequently, his conviction was merely inchoate; and, as the charge was dismissed on review, his conviction was not one within the scope of section 2513. But, even if section 2513 applies to inchoate findings of guilty, I agree with the majority that the Court of Military Review did not abuse its discretion in denying the accused’s request for a certificate of innocence. I do so, however, for a different reason than they advance.
When the Court of Military Review overturned the accused’s conviction it did so on the basis of a legal concept that was in dispute. United States v. Stewart, 20 U.S.C.M.A. 272, 43 C.M.R. 112 (1971). Thereafter, the matter was settled by this Court in a way that eliminated the ground upon which the petitioner had attacked the legality of the order he was convicted of having violated. United States v. Lenox, 21 U.S.C.M.A. 314, 45 C.M.R. 88 (1972). At the time the petitioner applied for the certificate of innocence, therefore, there was no impediment to the court-martial finding that the order he had violated was lawful. In the face of the clearly contradictory doctrine enunciated by this Court, I believe the Court of Military Review could properly disregard its prior. legal ruling and conclude, from the facts, that the petitioner was not entitled to a certificate of innocence.